Case: 1:20-cv-012&; .
" le G einen THIS SECTION -

 
   
 

a ere ian ee wart enn is RIA OE

  

™ Complete items 1, 2, and 3.

 
 
 
 

 

™ Print your name and address on the reverse ant Ci Agent
0 that we can return the card to you. [1 Addresse

My Ath id ta the back of the mailpiece, Recelved by Printed Shion C, Date of Deliver
Othe “omits. ARI. rod | bog Bex

 

 

1, Articia Adatessed to:

. PATROLMAN BRIAN REGOVICH

Garfield Heights Polite Department
5555 Turney Road

"Garfield Heights, OH 44425

HARA A EA

9590 9402 5039 9092 2353 40

D. (s delivery address S12 from item 1? C1 Yes
{f YES, enter delivery address below: 0 No

 

 

 

 

ae Article Number (Transfer from service label)

Oy L820 9082 3725 30L4

 

3., Service Type 1 GQ PHority Mall Express®

‘Aduit Signature ' Regiatered Mall"™
© Adult Signature Restricted Dellvary D Reglstered Mail Restric
Cartlfled Mall@ Dalivery

Cl Certified Mail Restricted Dallvery *D Raturn Receipt for
( Collect on Deilvery Merchandise
C1 Collect on Delivery Restricted Dallvery © Signature Confirmation

 

4 PS Farm 381 1, July 2015 PSN 7830-02-000-9053

 

~A

 

4540 qyo2. 5034 9092 2353 40

O Insured Mall 1] Signature Confirmation

1 Insured Mail Restricted Delivery Restricted Delivery
fovar $500)

ao- - [art Domestle: Return Recels

 

First-Class Mail
Postage & Feas Paid.
USPS

Permit No, G-10

ll

 

 

 

 

United States
Postal Service 4

 

* Sender; Please print your-name; address, and. ZIP+4® in this box*
Sandy Opacich, Clerk of Court
U.S.D.C., Northern District of OH
_ Carl B. Stokes U.S. Courthouse
801 West Superior Avenue
Cleveland OH 44113.

Case No. 1:20-ev-01288

 

 

shan ype alsbesd’p hp pret el getbeneedlgeneen

 

 

 

 
